The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The IDS submitted 1/11/2013 is acknowledged and acceptable.

Drawings
The drawings submitted 7/31/2014 are acknowledged and acceptable.

Claim Objections
Claims 1, 2, 4, 8, 12, 14 and 18 are objected to because of the following informalities:  In line 3 of claim 8, “removable” should be "removably”.  Appropriate correction is required.  In claims 1, 2, 4, 12, 14 and 18, the term “generally” is indefinite and should be changed to “substantially”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 9, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 14, 15 and 18 of U.S. Patent No. 9,140,506. Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between the instant and the conflicting claims is the arrange of subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation "handguard assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Krieger et al. (U.S. Patent 5,412,895).

In regards to claim 1, Krieger et al (henceforth referred to as Krieger) disclose an upper receiver assembly for use with a firearm having a gas operating system, the upper /receiver assembly comprising:
a barrel assembly having a barrel (item 30);
an annular flange (item 31) about a back end of said barrel and a lock nut encircling a portion of the barrel.  The “second portion” of the barrel nut constitutes a lock nut (item 50); andan upper receiver including a front end having a generally cylindrical receiver extension extending therefrom.  Krieger teaches a receiver (item 32) with a first portion of a barrel nut (item 60) constituting a receiver extension;
a forward end of said receiver extension having a generally cylindrical opening with a threaded interior into which the back end of said barrel assembly is received.  As depicted, item 60 includes internal threads (item 42);
said forward front end having a bearing surface against which said annular flange of the barrel assembly rests.  The rib of the lock not (first portion of barrel nut) rests against the front end of the receiver;
said threaded interior constructed to cooperate with threads on an outer surface of said lock nut so that said locknut, when threadedly secured inside the receiver extension, mounts said barrel assembly directly to said receiver extension of said upper receiver.  The device of Krieger functions in the manner claimed with external and internal surfaces.

In regards to claim 6, Krieger discloses that a forward face of said upper receiver includes an opening in communication with a channel that runs approximately parallel to the bore line of said barrel, said opening providing an entry for a portion of said gas operating system into said channel (items 36 and 44).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, 9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krieger et al. (U.S. Patent 5,412,895) in view of Daniel et al. (U.S. Patent 8,806,793).

In regards to claim 2, Krieger fails to explicitly disclose a handguard assembly having a bottom segment and a separable top segment, a rear portion of said bottom segment being generally cylindrical with a correspondingly cylindrical inner bore, a forward end of said receiver extension being received within said bottom segment inner bore and held therein to secure the handguard assembly directly to the receiver extension.  However, Daniel et al (henceforth referred to as Daniel) teaches a handguard assembly in two pieces with cylindrical sections for securing directly to an extension from the receiver (see figures 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to provide an attachment means for handguards to the receiver assembly of Krieger as taught by Daniel, to allow for easy attachment and breakdown of the weapon.

In regards to claim 8, Krieger discloses a plurality of removable accessory mounting points which are removable secured about an exterior of said handguard assembly.  Note that assuming that claim 8 was intended to depend from claim 2, Daniel teaches mounting points for removable accessories.

In regards to claim 9, Krieger discloses an upper receiver assembly for use with a gas operated firearm having a gas operating system, the upper receiver assembly comprising:
a barrel having an annular flange about its back end.  Krieger teaches a barrel (item 30) with a rib (item 31); 
a lock nut fitted around a portion of said barrel (item 50).  The second portion of the barrel nut constitutes a lock-nut;an upper receiver having a receiver extension on a forward end thereof and said receiver extension having an interior circular channel wherein a portion of said barrel is received.  The first portion of the barrel nut constitutes an extension from the receiver and includes an interior circular channel;
said receiver extension being threaded about its interior and machined to be larger in diameter than said annular flange of said barrel and to threadedly receive said lock nut.  As depicted in figures 1 and 2, the receiver extension has internal threads and has an inside diameter larger than the rib and threadingly receives the lock-nut (second portion of barrel nut);
a forward end of said interior circular channel having a bearing surface against which said annular flange of said barrel rests when the barrel and upper receiver are threadedly coupled with one another and secured by the lock nut.  The “rib” of the barrel rests against a portion of the receiver; and
Krieger fails to explicitly teach a handguard assembly including a top segment and a bottom segment, said bottom segment having a rearward end machined to receive and be secured to the receiver extension, said top segment being removably coupled to said bottom segment and restrained from movement by said bottom segment.  However, Daniel teaches a handguard assembly in two pieces with cylindrical sections for securing directly to an extension from the receiver (see figures 1 and 3).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to provide an attachment means for handguards to the receiver assembly of Krieger as taught by Daniel, to allow for easy attachment and breakdown of the weapon.

In regards to claim 11, Krieger discloses that the upper receiver further includes an opening (item 36 and 44) located above and running parallel to said interior circular channel, said opening being configured to receive a portion of said gas operating system and rotationally restrain said portion of said gas operating system.  The opening of Krieger allows for portions of a gas operating system (i.e. gas tube).

In regards to claim 12, Krieger fails to explicitly disclose that the opening is generally wider at its forward end, gradually tapering down in diameter along its length towards its back end.  However, it would have been an obvious matter of design choice to make the different portions of the opening in Krieger of whatever form or shape was desired or expedient to house the gas operating system components such as the gas tube. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 13, Krieger as modified by Daniel discloses a plurality of accessory mounting points which are removably secured about an exterior of said bottom segment of said handguard.  Note that the handguard and mounting points are removable.

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krieger et al. (U.S. Patent 5,412,895) in view of Daniel et al. (U.S. Patent 8,806,793) as applied to claim 2 above, and further in view of Yan et al. (U.S. Patent 8,806,792).

In regards to claim 3, Krieger and Daniel fail to disclose a plurality of fasteners received within aligned openings in the receiver extension and openings in the bottom segment to removably secure said bottom segment of the handguard assembly to said receiver extension.  However, Yan et al (henceforth referred to as Yan) teaches openings in portions of a barrel nut and portions of a handguard that are aligned to secure the handguard to the receiver (see figure 1a).  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide the attachment means of Yan in place of the attachment means of Krieger and Daniel, to allow for direct attachment between the barrel nut and the handguard.

In regards to claim 10, Krieger as modified fails to disclose a plurality of fasteners configured to removably secure said bottom portion of said handguard to said receiver extension.  However, Yan teaches openings in portions of a barrel nut and portions of a handguard that are aligned to secure the handguard to the receiver (see figure 1a) with fasteners.  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to provide the attachment means of Yan in place of the attachment means of Krieger and Daniel, to allow for direct attachment between the barrel nut and the handguard.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krieger et al. (U.S. Patent 5,412,895).

In regards to claim 7, Krieger discloses that the opening in said receiver extension is machined to support a portion of said gas operating system (the gas tube), said opening having a forward end and a rearward end;
Krieger fails to explicitly teach that said opening is wider at said forward end and gradually tapering down in diameter along its length towards said rearward end.  However, it would have been an obvious matter of design choice to make the different portions of the opening in Krieger of whatever form or shape was desired or expedient to house the gas operating system components such as the gas tube. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krieger et al. (U.S. Patent 5,412,895) in view of Brown et al. (U.S. Patent 8,141,285) and in further view of Daniel et al. (U.S. Patent 8,806,793).

In regards to claim 15, Krieger discloses an automatic firearm comprising: 
a lower receiver assembly.  Krieger teaches a weapon with a receiver assembly;a barrel assembly having a barrel.  Krieger teaches a barrel and assembly;
Krieger fails to explicitly teach a a buttstock and pistol grip.  However, Brown et al (henceforth referred to as Brown) teaches a rifle with a buttstock and a pistol grip and with an upper receiver assembly, barrel etc.  It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to include the claimed components on the weapon of Krieger as taught by Brown, since a buttstock and pistol grip improve handling of the weapon; 
an annular flange (item 31) about a back end of said barrel and a lock nut (item 50) encircling a portion of the barrel;
a gas operating system.  Krieger teaches a gas operating system;an upper receiver assembly.  Krieger teaches a receiver with an upper and lower section;
said upper receiver assembly including,an upper receiver with a receiver extension on a forward end thereof and said receiver extension having an interior circular channel wherein a portion of said barrel is received.  Krieger teaches a first portion of a barrel nut extending from the receiver with a circular channel that receives a portion of the barrel;
said receiver extension being threaded about its interior and machined to be larger in diameter than said annular flange of said barrel and to threadedly receive said lock nut (see figures 1 and 2);
a forward end of said interior circular channel having a bearing surface against which said annular flange of said barrel rests when the barrel and upper receiver are threadedly coupled with one another and secured by the lock nut.  A portion of the receiver abuts the rib portion of the barrel; and
Krieger fails to teach a handguard assembly including a top segment and a bottom segment, said bottom segment having a rearward end machined to receive and be secured to the receiver extension, said top segment being removably coupled to said bottom segment and restrained from movement by said bottom segment.

In regards to claim 16, Krieger discloses that a forward face of said upper receiver includes an opening (items 36 and 44) in communication with a channel that runs approximately parallel to a bore line of said barrel, said opening providing an entry for a portion of said gas operating system into said channel.

In regards to claim 17, Krieger discloses that the opening in said receiver extension is machined to support a portion of said gas operating system (gas tube);
Krieger fails to explicitly teach that said opening having a forward end and a rearward end, said opening being wider at said forward end, gradually tapering down in diameter along its length towards said rearward end.  However, it would have been an obvious matter of design choice to make the different portions of the opening in Krieger of whatever form or shape was desired or expedient to house the gas operating system components such as the gas tube. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 4, 5, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and additionally, an approved Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of each of claims 4, 14 or 18, any intervening claims and the base claims, that the receiver extension is shaped like an elongated cylinder with its top removed.

Summary/Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/
Primary Examiner, Art Unit 3641